DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The objection to specification has been withdrawn in light of the instant amendment.
The 112 (b) rejection to claims 1-23 has been withdrawn in light of the instant amendment to claims 1, 10, 12, 21 and 23.
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
For claims 1, 12 and 23, Applicant argues that that the cited references do not disclose 
the amended limitations.  The Office disagrees.
Specifically, Jeong teaches A method of performing a wear-leveling operation in a flash memory, comprising: (Jeong Abst: Provided are a method and apparatus for wear-leveling of a nonvolatile data storage device, whereby a wear-leveling effect is maximized by storing an age value indicating a write time in each data unit of the nonvolatile data storage device and detecting a static data area based on age values.) determining a block age for each of a plurality of blocks in the flash memory according to a number of erase operations that have been performed on all of the plurality of blocks in the flash memory after the block is erased, (Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased. [0027] The nonvolatile data storage device may be a flash memory, each unit may be a data block), and Lasser teaches all of the plurality of blocks in the flash memory (Lasser  [0026] counting the number of write/erase cycles each block of flash memory cells goes through). The combination of Jeong and Lasser teaches the limitations of claims 1, 12 and 23.
The Applicant argues that write time and erased time are pretty different. The timestamp of the write and erase might not be exactly the same. However, the age counter change is based on the number of time of the write/erased cycle, not on the timestamp of write and erase. 
Applicant’s arguments for dependent claims 3-11 and 14-22 are based on their respective base independent claims 1 and 12,  which are addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 12, 15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20080147998 A1), in view of Lasser et al. (US 20070061502 A1).    
Regarding Claim 1, Jeong teaches
A method of performing a wear-leveling operation in a flash memory, comprising: (Jeong Abst: Provided are a method and apparatus for wear-leveling of a nonvolatile data storage device, whereby a wear-leveling effect is maximized by storing an age value indicating a write time in each data unit of the nonvolatile data storage device and detecting a static data area based on age values.)
determining a block age for each of a plurality of blocks in the flash memory according to a number of erase operations that have been performed on all of the plurality of blocks in the flash memory after the block is erased, (Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased. [0027] The nonvolatile data storage device may be a flash memory, each unit may be a data block)
10comprising: recording and updating a system erase stamp in response to erase operations performed over the plurality of blocks; (Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased.) (i.e. each time a free unit is assigned is each time a block is erased, age counter value is the system erase stamp)
recording and updating a block erase stamp of a block according to an instant value of the system erase stamp when the block is erased; (Jeong [0023] The storing of the age value may comprise storing an age value when the data is written after each unit is erased, and the age value may be stored in a spare area of each unit. [0026] The age value stored may be the same as the age counter value of when the data stored together with the age value was recorded.) (i.e. age value is the block erase stamp)
and 15determining the block age by calculating a difference between a value of the system erase stamp and a value of the block erase stamp; (Jeong [0029] if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area.) (i.e. block age is the difference between age counter value (system erase stamp) and age value (block erase stamp))
selecting one or more candidate source blocks from the plurality of blocks by comparing block ages of the plurality of blocks with an age limit; (Jeong [0074] Referring to FIG. 4, Since an age value is a representative value of a time at which data is recorded in a relevant data block, the age value is compared to the current age counter value. [0075] Thus, if a result obtained by subtracting the read age value from the current age counter value is greater than a predetermined threshold in operation 420, this means that data was recorded in the data block having the read age value a relatively long time ago and has not been updated.)
determining a source block from the one or more candidate source blocks 20according to erase counts or block ages of the one or more candidate source blocks; (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
and performing the wear-leveling operation on the source block. (Jeong [0082] According to a first method, the static data is moved to a free block in operation 710. Since a data block detected as the static data area is a data block that has not been updated or erased for a long time, by moving the static data to a free block and designating the data block, which had the static data, as a new free block, the data block designated as a new free block can be used as a free block to be newly assigned in a next update, and thus, erase and write operations will occur more frequently with respect to the data block designated as a new free block.)
	Jeong does not explicitly teach determining a block age for each of a plurality of blocks in the flash memory according to a number of erase operations that have been performed on all of the plurality of blocks in the flash memory after the block is erased,
However, Lasser teaches all of the plurality of blocks in the flash memory (Lasser  [0026] counting the number of write/erase cycles each block of flash memory cells goes through)
Jeong and Lasser are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong and Lasser before him or her to modify the Jeong’s system with Lasser’s teaching. The motivation for doing so would be (Lasser [0032]) overcoming wear-out problems caused from frequently writing to the memory cells.
Regarding Claim 4, Jeong  and Lasser teach
The method of claim 1, wherein the step of selecting the one or more candidate source blocks comprises: setting the age limit; and selecting one or more blocks whose block ages exceed the age limit as the one or more candidate source blocks. (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (predetermining threshold is setting the age limit)
Regarding Claim 12, Jeong teaches
a flash memory and performing a wear-leveling operation on the flash memory, comprising: a storage unit, configured to store information; and 20a processing unit, configured to execute program codes and refer to information stored in the flash memory or in the storage unit so as to perform following operations of:  (Jeong Abst: Provided are a method and apparatus for wear-leveling of a nonvolatile data storage device, whereby a wear-leveling effect is maximized by storing an age value indicating a write time in each data unit of the nonvolatile data storage device and detecting a static data area based on age values.)
determining a block age for each of a plurality of blocks in the flash memory according to a number of erase operations that have been performed on all of the plurality of blocks in the flash memory after the block is erased, (Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased. [0027] The nonvolatile data storage device may be a flash memory, each unit may be a data block)
wherein the processing unit is configured to execute the program codes to further perform operations of: recording and updating a system erase stamp in response to erase operations performed over the plurality of blocks; 10(Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased.) (i.e. each time a free unit is assigned is each time a block is erased, age counter value is the system erase stamp)
recording and updating a block erase stamp of a block according to an instant value of the system erase stamp when the block is erased; (Jeong [0023] The storing of the age value may comprise storing an age value when the data is written after each unit is erased, and the age value may be stored in a spare area of each unit. [0026] The age value stored may be the same as the age counter value of when the data stored together with the age value was recorded.) (i.e. age value is the block erase stamp)
and 15determining the block age by calculating a difference between a value of the system erase stamp and a value of the block erase stamp; (Jeong [0029] if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area.) (i.e. block age is the difference between age counter value (system erase stamp) and age value (block erase stamp))
selecting one or more candidate source blocks from the plurality of blocks by comparing block ages of the plurality of blocks with an age limit; (Jeong [0074] Referring to FIG. 4, Since an age value is a representative value of a time at which data is recorded in a relevant data block, the age value is compared to the current age counter value. [0075] Thus, if a result obtained by subtracting the read age value from the current age counter value is greater than a predetermined threshold in operation 420, this means that data was recorded in the data block having the read age value a relatively long time ago and has not been updated.) 
determining a source block from the one or more candidate source blocks 20according to erase counts or block ages of the one or more candidate source blocks; (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
and performing the wear-leveling operation on the source block. (Jeong [0082] According to a first method, the static data is moved to a free block in operation 710. Since a data block detected as the static data area is a data block that has not been updated or erased for a long time, by moving the static data to a free block and designating the data block, which had the static data, as a new free block, the data block designated as a new free block can be used as a free block to be newly assigned in a next update, and thus, erase and write operations will occur more frequently with respect to the data block designated as a new free block.)
	Jeong does not explicitly teach 
A controller for controlling a flash memory and performing a wear-leveling operation on the flash memory, comprising: a storage unit, configured to store information; and 20a processing unit, configured to execute program codes and refer to information stored in the flash memory or in the storage unit so as to perform following operations of: 
determining a block age for each of a plurality of blocks in the flash memory according to a number of erase operations that have been performed on all of the plurality of blocks in the flash memory after the block is erased,
However, Lasser teaches 
A controller for controlling a flash memory and performing a wear-leveling operation on the flash memory, comprising: a storage unit, configured to store information; and 20a processing unit, configured to execute program codes and refer to information stored in the flash memory or in the storage unit so as to perform following operations of: (Lasser[0034] there is provided a flash memory storage system and method for storing data in a flash memory storage system having a controller and a memory array)
all of the plurality of blocks in the flash memory (Lasser  [0026] counting the number of write/erase cycles each block of flash memory cells goes through)
Jeong and Lasser are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong and Lasser before him or her to modify the Jeong’s system with Lasser’s teaching. The motivation for doing so would be (Lasser [0032]) overcoming wear-out problems caused from frequently writing to the memory cells.
Regarding Claim 15, Jeong  and Lasser teach
The controller of claim 12, wherein the processing unit executes the program codes to perform operations of: setting the age limit; and selecting one or more blocks whose block ages exceed the age limit as the one or more candidate source block.  (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (predetermining threshold is setting the age limit)
Regarding Claim 23, Jeong teaches
A storage system, comprising: a flash memory; and 10a controller for controlling the flash memory and performing a wear-leveling operation on the flash memory, the controller configured to perform operations of:  (Jeong Abst: Provided are a method and apparatus for wear-leveling of a nonvolatile data storage device, whereby a wear-leveling effect is maximized by storing an age value indicating a write time in each data unit of the nonvolatile data storage device and detecting a static data area based on age values.)
determining a block age for each of a plurality of blocks in the flash memory according to a number of erase operations that have been performed on all of the plurality of blocks in the flash memory after the block is erased, (Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased. [0027] The nonvolatile data storage device may be a flash memory, each unit may be a data block)
wherein the controller is configured to further perform operations of: recording and updating a system erase stamp in response to erase operations performed over the plurality of blocks; 
10(Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased.) (i.e. each time a free unit is assigned is each time a block is erased, age counter value is the system erase stamp)
recording and updating a block erase stamp of a block according to an instant value of the system erase stamp when the block is erased; (Jeong [0023] The storing of the age value may comprise storing an age value when the data is written after each unit is erased, and the age value may be stored in a spare area of each unit. [0026] The age value stored may be the same as the age counter value of when the data stored together with the age value was recorded.) (i.e. age value is the block erase stamp)
and 15determining the block age by calculating a difference between a value of the system erase stamp and a value of the block erase stamp; (Jeong [0029] if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area.) (i.e. block age is the difference between age counter value (system erase stamp) and age value (block erase stamp))
selecting one or more candidate source blocks from the plurality of blocks by comparing block ages of the plurality of blocks with an age limit; (Jeong [0074] Referring to FIG. 4, Since an age value is a representative value of a time at which data is recorded in a relevant data block, the age value is compared to the current age counter value. [0075] Thus, if a result obtained by subtracting the read age value from the current age counter value is greater than a predetermined threshold in operation 420, this means that data was recorded in the data block having the read age value a relatively long time ago and has not been updated.) 
determining a source block from the one or more candidate source blocks 20according to erase counts or block ages of the one or more candidate source blocks; (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
and performing the wear-leveling operation on the source block. (Jeong [0082] According to a first method, the static data is moved to a free block in operation 710. Since a data block detected as the static data area is a data block that has not been updated or erased for a long time, by moving the static data to a free block and designating the data block, which had the static data, as a new free block, the data block designated as a new free block can be used as a free block to be newly assigned in a next update, and thus, erase and write operations will occur more frequently with respect to the data block designated as a new free block.)
	Jeong does not explicitly teach 
a controller for controlling the flash memory and performing a wear-leveling operation on the flash memory, the controller configured to perform operations of: 
determining a block age for each of a plurality of blocks in the flash memory according to a number of erase operations that have been performed on all of the plurality of blocks in the flash memory after the block is erased,
However, Lasser teaches 
a controller for controlling the flash memory and performing a wear-leveling operation on the flash memory, the controller configured to perform operations of (Lasser[0034] there is provided a flash memory storage system and method for storing data in a flash memory storage system having a controller and a memory array)
all of the plurality of blocks in the flash memory (Lasser  [0026] counting the number of write/erase cycles each block of flash memory cells goes through)
Jeong and Lasser are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong and Lasser before him or her to modify the Jeong’s system with Lasser’s teaching. The motivation for doing so would be (Lasser [0032]) overcoming wear-out problems caused from frequently writing to the memory cells.
Claim(s) 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20080147998 A1), in view of Lasser et al. (US 20070061502 A1), further in view of Kurita et al. (US 20210405900 A1).  
Regarding Claim 3, Jeong and Lasser teach
The method of claim 1, 
and the step of determining the block age for each of the plurality of blocks comprises: recording a first system erase stamp and updating it in response to erase operations performed over blocks (Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased. (i.e. each time a free unit is assigned is each time a block is erased)
updating a first block erase stamp of a block according to an instant value of the first system erase stamp when the block is erased  (Jeong [0026] The age value stored may be the same as the age counter value of when the data stored together with the age value was recorded.)
and determining the block age of the block by calculating a difference between a value of the first system erase stamp and a value of the first block erase stamp (Jeong [0029] if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area.) (i.e. block age is the difference between age counter value (system erase stamp) and age value (block erase stamp))
Jeong-Lasser does not teach wherein the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region, and the step of determining the block age only in response to erase operations in the SLC region; and the step of determining the block age only in response to erase operations  Page 18 of 26in the TLC region.
However, Kurita teaches the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region (Kurita [0080] The NAND flash memory 5 can execute a write operation in a plurality of write modes that vary depending on how many bits of data are written per memory cell. The write modes include, for example, an SLC mode, an MLC mode, a TLC mode, a QLC mode.)
and the step of determining the block age only in response to erase operations in the SLC region; and the step of determining the block age only in response to erase operations  Page 18 of 26in the TLC region. (Kurita [0115] In the SLC fixing system, a free block pool for the SLC write destination block and a free block pool for the TLC write destination block need to be separated from each other. The GC/compaction for making a free block for the SLC write destination block 102 and the GC/compaction for making a free block for the TLC write destination block 126 are different operations.) (i.e. the GC/wear-leveling operations in SLC region and TLC regions are separated from each other)
Jeong, Lasser and Kurita are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser and Kurita before him or her to modify the Jeong-Lasser’s system with Kurita’s teaching. The motivation for doing so would be simple substitution of one known element (separate SLC and TLC regions of a memory) for another (NAND memory cell in general) to obtain predictable results of utilizing GC/weal-leveling operations in SLC and TLC regions.
Regarding Claim 14, Jeong and Lasser teach
The controller of claim 12, and the processing unit executes the program codes to perform operations of: recording a first system erase stamp and updating it in response to erase operations performed over blocks (Jeong [0024] The age value may be recorded by at least one age counter existing in the nonvolatile data storage device, the age counter may have an age counter value and change its age counter value every time a free unit in which no data is recorded is assigned, and the age counter value may be changed by being sequentially increased. (i.e. each time a free unit is assigned is each time a block is erased)
updating a first block erase stamp of a block according to an instant value of the first system erase stamp when the block is erased  (Jeong [0026] The age value stored may be the same as the age counter value of when the data stored together with the age value was recorded.)
and determining the block age of the block by calculating a difference between a value of the first system erase stamp and a value of the first block erase stamp (Jeong [0029] if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area.) (i.e. block age is the difference between age counter value (system erase stamp) and age value (block erase stamp))
Jeong-Lasser does not teach wherein the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region, and the step of determining the block age only in response to erase operations in the SLC region; and the step of determining the block age only in response to erase operations  Page 18 of 26in the TLC region.
However, Kurita teaches the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region (Kurita [0080] The NAND flash memory 5 can execute a write operation in a plurality of write modes that vary depending on how many bits of data are written per memory cell. The write modes include, for example, an SLC mode, an MLC mode, a TLC mode, a QLC mode.)
and the step of determining the block age only in response to erase operations in the SLC region; and the step of determining the block age only in response to erase operations  Page 18 of 26in the TLC region. (Kurita [0115] In the SLC fixing system, a free block pool for the SLC write destination block and a free block pool for the TLC write destination block need to be separated from each other. The GC/compaction for making a free block for the SLC write destination block 102 and the GC/compaction for making a free block for the TLC write destination block 126 are different operations.) (i.e. the GC/wear-leveling operations in SLC region and TLC regions are separated from each other)
Jeong, Lasser and Kurita are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser and Kurita before him or her to modify the Jeong-Lasser’s system with Kurita’s teaching. The motivation for doing so would be simple substitution of one known element (separate SLC and TLC regions of a memory) for another (NAND memory cell in general) to obtain predictable results of utilizing GC/weal-leveling operations in SLC and TLC regions.
Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20080147998 A1), in view of Lasser et al. (US 20070061502 A1), further in view of Liu (US 20160092120 A1).  
Regarding Claim 5, Jeong and Lasser teach
The method of claim 4, wherein the step of setting the age limit comprises: setting the age limit according to (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
	Jeong-Lasser teaches setting the age limit according to predetermined threshold, but Jeong-Lasser does not teach according to a block number of the plurality blocks in the flash memory.
	However, Liu teaches a block number of the plurality blocks in the flash memory (Liu [0038] The number of free blocks, F, is related to the over-provisioning ratio, p, as the number of free blocks, F, is equal to the number of user accessible blocks, D, subtracted from the total number of blocks, T(F=T−D). [0044] In wear leveling, maintenance module 24 may track a number of erases of or writes to a block or a group of blocks, for each block or group of blocks.) (i.e. T is the total number of blocks in the flash memory).
Jeong, Lasser and Liu are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser and Liu before him or her to modify the Jeong-Lasser’s system with Liu’s teaching. The motivation for doing so would be (Liu [0044]) track number of blocks in wear leveling.
Regarding Claim 16, Jeong and Lasser teach
The controller of claim 15, wherein the processing unit executes the program codes to perform operations of: setting the age limit according to (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
	Jeong-Lasser teaches setting the age limit according to predetermined threshold, but Jeong-Lasser does not teach according to a block number of the plurality blocks in the flash memory.
	However, Liu teaches a block number of the plurality blocks in the flash memory (Liu [0038] The number of free blocks, F, is related to the over-provisioning ratio, p, as the number of free blocks, F, is equal to the number of user accessible blocks, D, subtracted from the total number of blocks, T(F=T−D). [0044] In wear leveling, maintenance module 24 may track a number of erases of or writes to a block or a group of blocks, for each block or group of blocks.) (i.e. T is the total number of blocks in the flash memory).
Jeong, Lasser and Liu are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser and Liu before him or her to modify the Jeong-Lasser’s system with Liu’s teaching. The motivation for doing so would be (Liu [0044]) track number of blocks in wear leveling.	
Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20080147998 A1), in view of Lasser et al. (US 20070061502 A1), further in view of Liu (US 20160092120 A1), further in view of Kurita et al. (US 20210405900 A1).  
Regarding Claim 6, Jeong, Lasser and Liu teach
The method of claim 5, and the step of setting the age limit comprises: setting a age limit according to a number of blocks (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
(Liu [0038] The number of free blocks, F, is related to the over-provisioning ratio, p, as the number of free blocks, F, is equal to the number of user accessible blocks, D, subtracted from the total number of blocks, T(F=T−D). [0044] In wear leveling, maintenance module 24 may track a number of erases of or writes to a block or a group of blocks, for each block or group of blocks.) (i.e. T is the total number of blocks in the flash memory).
and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks whose block ages exceed the age limit as the one or more candidate source blocks; (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
	Jeong-Lasser-Liu does not teach wherein the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region, setting a first age limit according to a number of blocks in the SLC region; and setting a second age limit according to a number of blocks in the TLC region; selecting one or more blocks from the SLC region whose block ages exceed the first age limit as the one or more candidate source blocks; and Page 19 of 26selecting one or more blocks from the TLC region whose block ages exceed the second age limit as the one or more candidate source blocks.
However, Kurita teaches the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region (Kurita [0080] The NAND flash memory 5 can execute a write operation in a plurality of write modes that vary depending on how many bits of data are written per memory cell. The write modes include, for example, an SLC mode, an MLC mode, a TLC mode, a QLC mode.)
in the SLC region; in the TLC region; from the SLC region from the TLC region (Kurita [0115] In the SLC fixing system, a free block pool for the SLC write destination block and a free block pool for the TLC write destination block need to be separated from each other. The GC/compaction for making a free block for the SLC write destination block 102 and the GC/compaction for making a free block for the TLC write destination block 126 are different operations.) (i.e. the GC/wear-leveling operations in SLC region and TLC regions are separated from each other)
Jeong, Lasser, Liu and Kurita are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser, Liu and Kurita before him or her to modify the Jeong-Lasser-Liu’s system with Kurita’s teaching. The motivation for doing so would be simple substitution of one known element (separate SLC and TLC regions of a memory) for another (NAND memory cell in general) to obtain predictable results of utilizing GC/weal-leveling operations in SLC and TLC regions.
Regarding Claim 17, Jeong, Lasser and Liu teach
The controller of claim 16, and the processing unit executes the program codes to perform operations of:  setting a age limit according to a number of blocks (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
(Liu [0038] The number of free blocks, F, is related to the over-provisioning ratio, p, as the number of free blocks, F, is equal to the number of user accessible blocks, D, subtracted from the total number of blocks, T(F=T−D). [0044] In wear leveling, maintenance module 24 may track a number of erases of or writes to a block or a group of blocks, for each block or group of blocks.) (i.e. T is the total number of blocks in the flash memory).
and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks whose block ages exceed the age limit as the one or more candidate source blocks; (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
	Jeong-Lasser-Liu does not teach wherein the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region, setting a first age limit according to a number of blocks in the SLC region; and setting a second age limit according to a number of blocks in the TLC region; selecting one or more blocks from the SLC region whose block ages exceed the first age limit as the one or more candidate source blocks; and Page 19 of 26selecting one or more blocks from the TLC region whose block ages exceed the second age limit as the one or more candidate source blocks.
However, Kurita teaches the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region (Kurita [0080] The NAND flash memory 5 can execute a write operation in a plurality of write modes that vary depending on how many bits of data are written per memory cell. The write modes include, for example, an SLC mode, an MLC mode, a TLC mode, a QLC mode.) in the SLC region; in the TLC region; from the SLC region from the TLC region (Kurita [0115] In the SLC fixing system, a free block pool for the SLC write destination block and a free block pool for the TLC write destination block need to be separated from each other. The GC/compaction for making a free block for the SLC write destination block 102 and the GC/compaction for making a free block for the TLC write destination block 126 are different operations.) (i.e. the GC/wear-leveling operations in SLC region and TLC regions are separated from each other)
Jeong, Lasser, Liu and Kurita are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser, Liu and Kurita before him or her to modify the Jeong-Lasser-Liu’s system with Kurita’s teaching. The motivation for doing so would be simple substitution of one known element (separate SLC and TLC regions of a memory) for another (NAND memory cell in general) to obtain predictable results of utilizing GC/weal-leveling operations in SLC and TLC regions.

Claim(s) 7-8, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20080147998 A1), in view of Lasser et al. (US 20070061502 A1), further in view of Kao et al. (US 20100100663 A1), further in view of Liu (US 20160092120 A1).  
Regarding Claim 7, Jeong and Lasser teach
The method of claim 4, wherein the step of setting the age limit comprises: setting the age limit according to (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
Jeong-Lasser teaches setting the age limit according to predetermined threshold, but Jeong-Lasser does not teach according to an erase count difference threshold.
However, Kao teaches an erase count difference threshold. (Kao [0008] determining an overall erase count threshold corresponding to the stage)
Jeong, Lasser and Kao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser and Kao before him or her to modify the Jeong-Lasser’s system with Kao’s teaching. The motivation for doing so would be Applying a known technique (erase count difference threshold) to a known method (wear leveling) ready for improvement to yield predictable results of Wear leveling performed according to the wear leveling limit and/or the overall erase count threshold.
Jeong-Lasser-Kao does not teach and a number of overprovision blocks in the flash memory.
However, Liu teaches a number of overprovision blocks in the flash memory. (Liu [0038] The number of free blocks, F, is related to the over-provisioning ratio, p, as the number of free blocks, F, is equal to the number of user accessible blocks, D, subtracted from the total number of blocks, T(F=T−D). [0044] In wear leveling, maintenance module 24 may track a number of erases of or writes to a block or a group of blocks, for each block or group of blocks.) 
(i.e. F is a number of overprovision blocks in the flash memory)
Jeong, Lasser, Kao and Liu are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser, Kao and Liu before him or her to modify the Jeong-Lasser-Kao’s system with Liu’s teaching. The motivation for doing so would be (Liu [0044]) track number of blocks in wear leveling.
Regarding Claim 8, Jeong, Lasser, Kao and Liu teach
The method of claim 7, wherein the erase count difference threshold is determined according to a percentage of an expected lifetime program/erase cycle of the plurality of blocks. (Kao [0018] The first wear leveling limit WLDelta.sub.1 may be maintained until the highest erase/write count ECMax reaches the erase count threshold ECTh of EDR/2+EDR/4. [0019] Please refer to FIG. 5, which is a diagram illustrating the blocks/banks of the non-volatile memory at a middle stage. At this point, the erase count threshold ECTh may be equal to EDR / 2 + EDR / 2 2 + + EDR / 2 n + 1. [0020] Please refer to FIG. 6, which is a diagram illustrating the blocks/banks of the non-volatile memory at a final stage. The final stage may be an Nth stage of a predetermined number N of stages for adjusting the erase count threshold ECTh.) (i.e. an Nth stage out of a total N stages of the memory device is the percentage of an expected lifetime, ECTh is the erase count difference threshold)
Regarding Claim 18, Jeong and Lasser teach
The controller of claim 15, wherein the processing unit executes the program codes to perform operations of: setting the age limit according to (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
Jeong-Lasser teaches setting the age limit according to predetermined threshold, but Jeong-Lasser does not teach according to an erase count difference threshold.
However, Kao teaches an erase count difference threshold. (Kao [0008] determining an overall erase count threshold corresponding to the stage)
Jeong, Lasser and Kao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser and Kao before him or her to modify the Jeong-Lasser’s system with Kao’s teaching. The motivation for doing so would be Applying a known technique (erase count difference threshold) to a known method (wear leveling) ready for improvement to yield predictable results of Wear leveling performed according to the wear leveling limit and/or the overall erase count threshold.
Jeong-Lasser-Kao does not teach and a number of overprovision blocks in the flash memory.
However, Liu teaches a number of overprovision blocks in the flash memory. (Liu [0038] The number of free blocks, F, is related to the over-provisioning ratio, p, as the number of free blocks, F, is equal to the number of user accessible blocks, D, subtracted from the total number of blocks, T(F=T−D). [0044] In wear leveling, maintenance module 24 may track a number of erases of or writes to a block or a group of blocks, for each block or group of blocks.) 
(i.e. F is a number of overprovision blocks in the flash memory)
Jeong, Lasser, Kao and Liu are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser, Kao and Liu before him or her to modify the Jeong-Lasser-Kao’s system with Liu’s teaching. The motivation for doing so would be (Liu [0044]) track number of blocks in wear leveling.
Regarding Claim 19, Jeong, Lasser, Kao and Liu teach
The controller of claim 18, wherein the erase count difference threshold is determined according to a percentage of an expected lifetime program/erase cycle of the plurality of blocks. (Kao [0018] The first wear leveling limit WLDelta.sub.1 may be maintained until the highest erase/write count ECMax reaches the erase count threshold ECTh of EDR/2+EDR/4. [0019] Please refer to FIG. 5, which is a diagram illustrating the blocks/banks of the non-volatile memory at a middle stage. At this point, the erase count threshold ECTh may be equal to EDR / 2 + EDR / 2 2 + + EDR / 2 n + 1. [0020] Please refer to FIG. 6, which is a diagram illustrating the blocks/banks of the non-volatile memory at a final stage. The final stage may be an Nth stage of a predetermined number N of stages for adjusting the erase count threshold ECTh.) (i.e. an Nth stage out of a total N stages of the memory device is the percentage of an expected lifetime, ECTh is the erase count difference threshold)
Claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20080147998 A1), in view of Lasser et al. (US 20070061502 A1), further in view of Kao et al. (US 20100100663 A1), further in view of Liu (US 20160092120 A1), further in view of Kurita et al. (US 20210405900 A1).  
Regarding Claim 9, Jeong, Lasser, Kao and Liu teach
The method of claim 7, and the step of setting the age limit comprises: 
(Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
setting a age limit according to a erase count difference threshold (Kao [0008] determining an overall erase count threshold corresponding to the stage)
and the number of overprovision blocks in the flash memory; (Liu [0038] The number of free blocks, F, is related to the over-provisioning ratio, p, as the number of free blocks, F, is equal to the number of user accessible blocks, D, subtracted from the total number of blocks, T(F=T−D). [0044] In wear leveling, maintenance module 24 may track a number of erases of or writes to a block or a group of blocks, for each block or group of blocks.) (i.e. F is a number of overprovision blocks in the flash memory)
and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks whose block ages exceed the age limit as the one or more candidate source blocks; (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
Jeong-Lasser-Kao-Liu does not teach wherein the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region, setting a first age limit according to a first erase count difference threshold for the SLC region and the number of overprovision blocks in the flash memory; and setting a second age limit according to a second erase count difference threshold for the TLC region and the number of overprovision blocks in the flash memory; and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks from the SLC region whose block ages exceed the first age limit as the one or more candidate source blocks; and selecting one or more blocks from the TLC region whose block ages exceed the second age limit as the one or more candidate source blocks.  
However, Kurita teaches the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region (Kurita [0080] The NAND flash memory 5 can execute a write operation in a plurality of write modes that vary depending on how many bits of data are written per memory cell. The write modes include, for example, an SLC mode, an MLC mode, a TLC mode, a QLC mode.)
in the SLC region; in the TLC region; from the SLC region; from the TLC region (Kurita [0115] In the SLC fixing system, a free block pool for the SLC write destination block and a free block pool for the TLC write destination block need to be separated from each other. The GC/compaction for making a free block for the SLC write destination block 102 and the GC/compaction for making a free block for the TLC write destination block 126 are different operations.) (i.e. the GC/wear-leveling operations in SLC region and TLC regions are separated from each other)
Jeong, Lasser, Kao, Liu and Kurita are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser, Kao, Liu and Kurita before him or her to modify the Jeong-Lasser-Kao-Liu’s system with Kurita’s teaching. The motivation for doing so would be simple substitution of one known element (separate SLC and TLC regions of a memory) for another (NAND memory cell in general) to obtain predictable results of utilizing GC/weal-leveling operations in SLC and TLC regions.
Regarding Claim 20, Jeong, Lasser, Kao and Liu teach
The controller of claim 18, and the processing unit executes the program codes to perform operations of: (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
setting a age limit according to a erase count difference threshold (Kao [0008] determining an overall erase count threshold corresponding to the stage)
and the number of overprovision blocks in the flash memory; (Liu [0038] The number of free blocks, F, is related to the over-provisioning ratio, p, as the number of free blocks, F, is equal to the number of user accessible blocks, D, subtracted from the total number of blocks, T(F=T−D). [0044] In wear leveling, maintenance module 24 may track a number of erases of or writes to a block or a group of blocks, for each block or group of blocks.) (i.e. F is a number of overprovision blocks in the flash memory)
and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks whose block ages exceed the age limit as the one or more candidate source blocks; (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
Jeong-Lasser-Kao-Liu does not teach wherein the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region, setting a first age limit according to a first erase count difference threshold for the SLC region and the number of overprovision blocks in the flash memory; and setting a second age limit according to a second erase count difference threshold for the TLC region and the number of overprovision blocks in the flash memory; and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks from the SLC region whose block ages exceed the first age limit as the one or more candidate source blocks; and selecting one or more blocks from the TLC region whose block ages exceed the second age limit as the one or more candidate source blocks.  
However, Kurita teaches the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region (Kurita [0080] The NAND flash memory 5 can execute a write operation in a plurality of write modes that vary depending on how many bits of data are written per memory cell. The write modes include, for example, an SLC mode, an MLC mode, a TLC mode, a QLC mode.)
in the SLC region; in the TLC region; from the SLC region; from the TLC region (Kurita [0115] In the SLC fixing system, a free block pool for the SLC write destination block and a free block pool for the TLC write destination block need to be separated from each other. The GC/compaction for making a free block for the SLC write destination block 102 and the GC/compaction for making a free block for the TLC write destination block 126 are different operations.) (i.e. the GC/wear-leveling operations in SLC region and TLC regions are separated from each other)
Jeong, Lasser, Kao, Liu and Kurita are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser, Kao, Liu and Kurita before him or her to modify the Jeong-Lasser-Kao-Liu’s system with Kurita’s teaching. The motivation for doing so would be simple substitution of one known element (separate SLC and TLC regions of a memory) for another (NAND memory cell in general) to obtain predictable results of utilizing GC/weal-leveling operations in SLC and TLC regions.
Claim(s) 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20080147998 A1), in view of Lasser et al. (US 20070061502 A1), further in view of Kao et al. (US 20100100663 A1).
Regarding Claim 10, Jeong and Lasser teach
The method of claim 4, wherein the step of setting the age limit comprises: setting the age limit according to (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
Jeong-Lasser teaches setting the age limit according to predetermined threshold, but Jeong-Lasser does not teach according to an erase count difference threshold and a sum of 30erase count differences of the plurality of blocks in the flash memory.
However, Kao teaches an erase count difference threshold (Kao [0008] determining an overall erase count threshold corresponding to the stage) and a sum of 30erase count differences of the plurality of blocks in the flash memory. (Kao [0028] the overall erase count threshold Wth may be looked up or calculated)
Jeong, Lasser and Kao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser and Kao before him or her to modify the Jeong-Lasser’s system with Kao’s teaching. The motivation for doing so would be Applying a known technique (erase count difference threshold) to a known method (wear leveling) ready for improvement to yield predictable results of Wear leveling performed according to the wear leveling limit and/or the overall erase count threshold.
Regarding Claim 21, Jeong and Lasser teach
The controller of claim 15, wherein the processing unit executes the program codes to perform operations of: setting the age limit according to (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
Jeong-Lasser teaches setting the age limit according to predetermined threshold, but Jeong-Lasser does not teach according to an erase count difference threshold and a sum of 30erase count differences of the plurality of blocks in the flash memory.
However, Kao teaches an erase count difference threshold (Kao [0008] determining an overall erase count threshold corresponding to the stage) and a sum of 30erase count differences of the plurality of blocks in the flash memory. (Kao [0028] the overall erase count threshold Wth may be looked up or calculated)
Jeong, Lasser and Kao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser and Kao before him or her to modify the Jeong-Lasser’s system with Kao’s teaching. The motivation for doing so would be Applying a known technique (erase count difference threshold) to a known method (wear leveling) ready for improvement to yield predictable results of Wear leveling performed according to the wear leveling limit and/or the overall erase count threshold.
Claim(s) 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20080147998 A1), in view of Lasser et al. (US 20070061502 A1), further in view of Kao et al. (US 20100100663 A1), further in view of Kurita et al. (US 20210405900 A1).
Regarding Claim 11, Jeong, Lasser and Kao teach 
The method of claim 10, and the step of setting the age limit comprises: setting a first age limit according to (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
a sum of erase count differences of blocks  (Kao [0028] the overall erase count threshold Wth may be looked up or calculated)
and an erase count difference threshold; (Kao [0008] determining an overall erase count threshold corresponding to the stage)
and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks whose block ages exceed the age limit as the one or more candidate source blocks. (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
	Jeong-Lasser-Kao does not teach wherein the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region, setting a first age limit according to a sum of erase count differences of blocks in SLC region and a first erase count difference threshold for the SLC region; and setting a second age limit according to a sum of erase count differences of blocks in TLC region and a second erase count difference threshold for the TLC region; and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks from the SLC region whose block ages exceed the first age limit as the one or more candidate source blocks; and selecting one or more blocks from the TLC region whose block ages exceed the second age limit as the one or more candidate source blocks.
However, Kurita teaches the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region (Kurita [0080] The NAND flash memory 5 can execute a write operation in a plurality of write modes that vary depending on how many bits of data are written per memory cell. The write modes include, for example, an SLC mode, an MLC mode, a TLC mode, a QLC mode.)
in the SLC region; in the TLC region; from the SLC region; from the TLC region (Kurita [0115] In the SLC fixing system, a free block pool for the SLC write destination block and a free block pool for the TLC write destination block need to be separated from each other. The GC/compaction for making a free block for the SLC write destination block 102 and the GC/compaction for making a free block for the TLC write destination block 126 are different operations.) (i.e. the GC/wear-leveling operations in SLC region and TLC regions are separated from each other)
Jeong, Lasser, Kao, and Kurita are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser, Kao, and Kurita before him or her to modify the Jeong-Lasser-Kao’s system with Kurita’s teaching. The motivation for doing so would be simple substitution of one known element (separate SLC and TLC regions of a memory) for another (NAND memory cell in general) to obtain predictable results of utilizing GC/weal-leveling operations in SLC and TLC regions.
Regarding Claim 22, Jeong, Lasser and Kao teach teach 
The controller of claim 21, and the processing unit executes the program codes to perform operations of: setting a first age limit according to (Jeong [0034] The determining of whether the unit is a static data area based on the read age value may further comprise comparing the read age value and the age counter value, wherein, as a result of the comparison, if a difference between the read age value and the age counter value is greater than a predetermined threshold, the unit having the read age value is detected as being a static data area) (setting the age limit according to a predetermining threshold)
a sum of erase count differences of blocks  (Kao [0028] the overall erase count threshold Wth may be looked up or calculated)
and an erase count difference threshold; (Kao [0008] determining an overall erase count threshold corresponding to the stage)
and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks whose block ages exceed the age limit as the one or more candidate source blocks. (Jeong [0076] Thus, if the result obtained by subtracting the read age value from the current age counter value is greater than the predetermined threshold, the data block having the age value can be determined as a static data area in operation 430.) (i.e. determining source block for wear-leveling operation according to block age)
	Jeong-Lasser-Kao does not teach wherein the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region, setting a first age limit according to a sum of erase count differences of blocks in SLC region and a first erase count difference threshold for the SLC region; and setting a second age limit according to a sum of erase count differences of blocks in TLC region and a second erase count difference threshold for the TLC region; and the step of selecting the one or more candidate source blocks comprises: selecting one or more blocks from the SLC region whose block ages exceed the first age limit as the one or more candidate source blocks; and selecting one or more blocks from the TLC region whose block ages exceed the second age limit as the one or more candidate source blocks.
However, Kurita teaches the flash memory comprises a single-level cell (SLC) region and a triple-level cell (TLC) region (Kurita [0080] The NAND flash memory 5 can execute a write operation in a plurality of write modes that vary depending on how many bits of data are written per memory cell. The write modes include, for example, an SLC mode, an MLC mode, a TLC mode, a QLC mode.)
in the SLC region; in the TLC region; from the SLC region; from the TLC region (Kurita [0115] In the SLC fixing system, a free block pool for the SLC write destination block and a free block pool for the TLC write destination block need to be separated from each other. The GC/compaction for making a free block for the SLC write destination block 102 and the GC/compaction for making a free block for the TLC write destination block 126 are different operations.) (i.e. the GC/wear-leveling operations in SLC region and TLC regions are separated from each other)
Jeong, Lasser, Kao, and Kurita are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jeong, Lasser, Kao, and Kurita before him or her to modify the Jeong-Lasser-Kao’s system with Kurita’s teaching. The motivation for doing so would be simple substitution of one known element (separate SLC and TLC regions of a memory) for another (NAND memory cell in general) to obtain predictable results of utilizing GC/weal-leveling operations in SLC and TLC regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pletka; Roman A. et al. - US 20200257621 A1 - GARBAGE COLLECTION IN NON-VOLATILE MEMORY THAT FULLY PROGRAMS DEPENDENT LAYERS IN A TARGET BLOCK
Chang, Robert C.  et al.  - US 20040177212 A1- Maintaining an average erase count in a non-volatile storage system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                              /GAUTAM SAIN/Primary Examiner, Art Unit 2135